STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant Below-Appellant,
v.
ANEITA PATTERSON, Plaintiff Below-Appellee.
No. 575, 2008
Supreme Court of Delaware.
Submitted: November 21, 2008.
Decided: November 26, 2008.
Before HOLLAND, BERGER and JACOBS, Justices.

ORDER
CAROLYN BERGER, Justice.
This 26th day of November 2008, it appears to the Court that:
(1) The defendant-appellant, State Farm Mutual Automobile Insurance Company, has petitioned this Court pursuant to Supreme Court Rule 42 to appeal from the Superior Court's interlocutory ruling on October 29, 2008 denying its motion for summary judgment.
(2) On November 17, 2008, the Superior Court granted State Farm's application for certification of an interlocutory appeal pursuant to Rule 42 on the grounds that its October 29, 2008 order determines substantial issues and establishes legal rights, and, moreover, that the decisions of the Superior Court are in conflict on this issue, the order reversed a prior decision that determined a substantial issue and established a legal right, and review of the order may terminate this and other litigation and would serve considerations of justice.
(3) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances.[1] We have examined the Superior Court's October 29, 2008 order according to the criteria set forth in Rule 42. In the exercise of its discretion, this Court has concluded that no such exceptional circumstances exist in this case as would merit interlocutory review of the decision of the Superior Court.
NOW, THEREFORE, IT IS ORDERED that the within interlocutory appeal is REFUSED.
NOTES
[1]  Supr. Ct. R. 42(b).